Citation Nr: 1205418	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder to include as secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2005 rating decision, by the Augusta, Maine, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for diabetes mellitus, type II and service connection for asbestos exposure.  The Veteran perfected a timely appeal to that decision.  Jurisdiction is with the New York RO.

In September 2008, the Veteran appeared and offered testimony at a hearing before a Veterans Law Judge, sitting at the New York RO; a transcript of that hearing is of record.  However, the individual who conducted the hearing is no longer employed by the Board.  The Veteran was duly informed of his right to a new hearing in a letter dated in September 2011.  The letter informed the Veteran of his right to another hearing.  The Veteran indicated that he did not wish to have another hearing.

The issue of entitlement to service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had no verified service in the Republic of Vietnam during the Vietnam War era, nor does the evidence show his exposure to Agent Orange or other herbicide during his period of service, including during his service at Eglin Air Force Base (AFB) in Florida.

2.  Diabetes mellitus was not shown in service or within the first post-service year, and no probative and competent evidence has been received which relates diabetes mellitus to the Veteran's period of active service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, and such may not be presumed to have been so incurred including as secondary to herbicide exposure..  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in March 2004.  He was notified of the provisions of the VCAA by the RO in correspondence dated in June 2004, March 2006, and March 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in March 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment and personnel records, and relevant VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.  

In this case, the Veteran has not been provided a VA examination to determine the nature and etiology of his diagnosed diabetes.  VA need not conduct an examination with respect to the service connection claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case because there is no competent evidence providing any indication that diabetes is related to service.  Therefore, a VA examination to evaluate this claimed disability is not warranted.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background 

The Veteran asserts his diabetes is related to his military service.  Specifically, he argues that his diabetes was caused by exposure to herbicides while he served at Eglin AFB in Florida.  The Veteran has not alleged service in Vietnam, nor is there evidence of such service.  Service personnel records show the Veteran served as an apprentice wire maintenance helper, apprentice dial central office equipment specialist, and dial central office equipment specialist from June 1961 to October 1962.

Service treatment records, including November 1958 enlistment and September 1962 separation examination reports, do not include a diagnosis of diabetes.  In both the enlistment and separation examination reports, the Veteran's urine was negative for albumin and sugar.  

A post-service VA examination report dated in January 1963 included negative findings of sugar in the urine. 

In a May 1997 letter, J.S., M.D., indicated that he had increased levels of glucose in his blood and urine as well as increased protein in the urine.  

In a March 2000 letter, A. R., M.D., indicated that elevated glucose was noted in the Veteran's blood test and glucose was detected in his urine.  These findings indicated that his diabetes should be better controlled. 

In a May 2002 letter, by N. R., M.D., the Veteran reported he had been dieting because of a recent diagnosis of diabetes.
      
Additional VA treatment records dated from December 2002 to June 2007 include a diagnosis of and treatment for diabetes. 

In a March 2006 Compensation and Pension Policy Staff note, it was shown that continuous testing of herbicides took place from 1962 to 1970 in a test area designated as C-52A.  This was likely a bombing/gunnery site which needed defoliation for visibility.  The evaluator did not think that the facts as presented warrant a presumption of herbicide exposure without further evidence. 

In a May 2006 statement, the Veteran reported that he was working on cables, switch boards, klaxon horns, alarms, remote telephone equipment, and exchanges.  He stated he worked in some strategic air command areas, control towers, weather stations, munitions maintenance and supply areas, and small satellite telephone exchanges.  He also identified field #3, ranger village, the bombing range, range 52, and base housing. 

During a September 2008 Board hearing, the Veteran testified that while in service there were days when he had to drive a pick-up truck from the telephone exchange out to the various remote areas on the base to take care of the switchboards in the control tower.  He stated he also worked on the ranger base in the Viet Kong Village and the weather station on the base.  He claimed that many areas that he drove through were defoliated though he did not know what kind of defoliant was used.  He claimed he was all over the base from every range and test site to set up telephone exchanges.  The Veteran's representative asserted that as the Veteran claimed he worked on bombing range 52 and the area that was testing herbicides was C-52A, then the Veteran must have been in the testing site. 

In an undated Joint Services Records Research Center (JSRRC) response, it was noted that the available historical records indicate that during the period of 1962 through 1970, a two mile square area of Eglin AFB was used to test Agent Orange.  In support of the test and evaluation program, the Air Force Development Test Center (ADTC) established an herbicide storage and aircraft loading site at Hardstand 7, an asphalt and concrete aircraft parking area on the main Eglin AFB Airdrome.  Air Force Armament Laboratory personnel were involved in the handling and test operations.  We cannot document or verify that the Veteran was exposed to Agent Orange while stationed at Elgin AFB, or that he was in the specific vicinity of the study or storage area.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

Records from the Agency for Toxic Substances & Disease Registry (ATSDR), a federal public health agency of the U.S. Department of Health and Human Services, in a Petitioned Public Health Assessment, show that between 1962 and 1970, the United States Air Force conducted tests at Eglin Air Force Base to evaluate the effectiveness of spray patterns used in delivering various herbicides including Agent Orange.  Further, ATSDR records show that Agent Orange and other herbicides were stored at Eglin Air Force Base.  See, e.g., www.atsdr.cdc.gov/hac / pha/eglin/egl- p2.html.

In addition, materials from the U.S. Department of Defense reveal that Eglin Air Force Base was the site of testing of herbicide agents Orange, Purple, White, and Blue.  These documents reveal that Agent Orange was tested from 1962 to 1968, Agent Purple was tested from 1962 to 1968, Agent White was tested from 1967 to 1970, and Agent Blue was tested from 1968 to 1970.  Notably, a small, 2-square mile remote area of Eglin (which is reported to be approximately 724 square miles) was used to test the aforementioned herbicides from 1962 to 1970.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).

Analysis

Here, the Veteran contends that his diabetes is secondary to Agent Orange exposure.  Though the Veteran readily concedes that he did not serve in the Republic of Vietnam, he instead contends that he was exposed to defoliants at some time while he was stationed at Eglin Air Force Base (AFB).

There is no question that the Veteran has suffered from diabetes during the appeals period.  Private medical records reveal that the Veteran was diagnosed as suffering from diabetes since 1997.  As to the Veteran's exposure to Agent Orange during service, however, the greater weight of the evidence is against that conclusion.  Again, the Veteran's service personnel records do not reflect and the Veteran himself does not contend that he had service in the Republic of Vietnam.  Instead, the Veteran has stated that he was exposed to Agent Orange while stationed at Eglin AFB.  In a May 2006 statement, the Veteran stated that he was exposed to Agent Orange while stationed at Eglin from June 1961 to June 1962 as a young wire maintenance apprentice whose duties included working on wire communications equipment in all parts of Eglin AFB. 

The Veteran's self-serving statements describing possible exposure to chemicals that he now believes were herbicides are speculative at best and have little, if any, probative value.  The Veteran has never claimed to have knowingly entered the 2 square mile Agent Orange spray testing range, and the evidence does not support that the Veteran would have a reason to be there.  Furthermore, although the Veteran has claimed extensive travel throughout Eglin AFB, the base itself is over 720 square miles, so it is more reasonable, as the RO found, that even with extensive travel, the Veteran did not encounter the testing range.  It must be concluded that neither the required service in Vietnam nor other exposure to Agent Orange or other herbicides has been definitively shown.  As neither the required service in Vietnam nor other exposure to Agent Orange herbicides has been shown, service connection for diabetes mellitus will not be considered on a presumptive basis with respect to Agent Orange or other herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

As the Veteran is not entitled to a presumption of service connection, he must instead establish that his diabetes was incurred in or aggravated by active service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (if VA finds a Veteran not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection can be established on an direct basis).  As indicated earlier, the first objective evidence of a diagnosis of diabetes mellitus was in December 1997, nearly 30 years after his military service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder, and his military service or claimed Agent Orange or herbicide exposure for that matter.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').  

While several lay assertions have been submitted by the Veteran asserting that his diabetes mellitus was the result of his military service, mere lay assertions of this purported cause-and-effect relationship do not constitute competent and credible evidence to satisfy this nexus requirement.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Diabetes mellitus, type II, is not a simple medical condition, and as such is not a condition that can be perceived through the senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).

For the foregoing reasons, the claim for service connection for diabetes must be denied.  The Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  

The Veteran is claiming service connection for asbestosis due to in-service asbestos exposure. 

Of record is a treatment report from S. L, M.D., dated in April 1993, indicating that the results of X-rays taken in March 1993 demonstrated evidence of scarring of the chest wall on both the right and left sides, of the kind seen after asbestos exposure.

In a May 1997 letter to the Veteran, S. L., M.D., noted that examination of the chest and lungs revealed no abnormalities, and X-ray and breathing tests also showed no abnormalities. 

In March 2000 and July 2002 letters to the Veteran, S. L., M.D., reported that a chest X-ray revealed fibrosis (scarring) involving the pleura (the lining of the lung) of the kind of commonly seen after asbestos exposure.  

A VA treatment note, dated in December 2001, reflects a diagnosis of asbestosis from Mt. Sinai hospital.

Of record is a statement from N. R., M.D., dated in May 2002, indicating that the Veteran was seen for pulmonary evaluation.  Dr. R. noted that the Veteran had an extensive asbestos exposure history beginning in early childhood.  He reported that the Veteran had extensive asbestos exposure in service.  The examiner also noted that, over the remainder of his career, he continued to have significant, ongoing asbestos exposure; for example, he worked for LILCO from 1963 to 1974, during which time he worked in power stations in an environment heavily contaminated with asbestos.  Dr. R. also noted that the Veteran smoked from age 8 to 49, two to three packs per day.  At the time of the examination, he had a chronic cough.  He complained of significant shortness of breath.  It was noted that he got frequent episodes of bronchitis and in the past he had been on medication and inhalers.  Following an examination, including pulmonary function studies, the examiner reported diagnoses of asbestos-related pleural disease and asbestosis.

A September 2002 VA X-ray report found no infiltrates or effusions and no acute infiltrates. 

A January 2011 VA examination noted the Veteran did not have a current diagnosis of a respiratory disorder and that X-ray results were unremarkable. 

As there seems to be a difference of opinion as to whether the Veteran has a current diagnosis of a respiratory disorder related to service, the Board finds another VA examination is necessary.  The VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  Accordingly, the AMC/RO should arrange for the Veteran to undergo a VA examination to determine whether the Veteran has a current asbestos-related disorder, and, if so, whether that diagnosis is related to in-service asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment, of all medical care providers, VA and non-VA, who provided evaluation and/or treatment for his claimed respiratory disorder since July 2002.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA respiratory examination at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  

Following the examination, the examiner is requested to provide an opinion.  The opinion should include a statement as to whether it is as likely as not (50 percent or greater probability) that the Veteran has a respiratory disorder related to in-service asbestos exposure.  If there is a diagnosis, the examiner must comment on the Veteran's pre and post military asbestos exposure as well as his 40 year history of smoking.  If there is no diagnosis, the examiner must discuss the previous diagnoses of asbestosis and pleural disease.

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


